Citation Nr: 0809466	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  07-34 646A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals January 1986 decision 
that denied service connection for keratoconus, should be 
revised based on clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1946 until April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 motion by the veteran's 
representative.   

In a separate decision, the Board addresses the veteran's 
claim to reopen the claim of entitlement to service 
connection for an eye disability.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  In an October 1986 decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
eye disorder.

2.  The correct facts, as they were known at the time of the 
October 1986 decision, were before the Board, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.


CONCLUSION OF LAW

The October 1986 Board decision denying entitlement service 
connection for an eye disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims. See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," 
(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 
(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 
Motions that allege CUE must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence. 38 C.F.R. 
§ 20.1404.

The veteran's representative filed a CUE claim alleging that 
the October 1986 Board decision, which denied the veteran's 
claim of entitlement to service connection for an eye 
disability, was in error.  She contends that the Board failed 
to review a service medical record which expressly states 
that the veteran's eye condition occurred in the "Line of 
duty" and was "Aggravated by service."  The representative 
submitted a copy of a service medical record which was as she 
described.  

It is unclear where the representative obtained the record.  
Nevertheless, a review of the service medical records 
provided by the service department, and that were of record 
at the time of the 1986 decision, show the original of the 
same medical report that was submitted by the veteran's 
representative, but with two exceptions.  The first is that 
the record obtained from the service department was signed by 
the doctor who authored it whereas the representative's copy 
was unsigned.  The second distinction is that in the signed 
copy, the doctor revised the language that the disability was 
incurred in the line of duty, indicating instead that it was 
due to natural progression.  

The regulations permit a veteran to submit service department 
records to assist in proving his claim (although a claim for 
CUE must be based on the record as it existed at the time the 
decision was made).  However, VA must determine whether the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203.  In this case, VA has the 
original medical record that was signed by the doctor issuing 
it; and, with the handwritten edits it is taken as its final 
version containing the conclusion its author intended.  The 
submission accompanying the CUE motion, on the other hand, is 
nothing more than an incomplete duplicate of this previously 
considered original document.  Therefore, this submission 
fails to demonstrate that the record in 1986 was incomplete 
or that the correct facts as they were known at that time, 
were not before the Board.  

Under these circumstances, a basis for finding CUE in the 
Board's 1986 decision has not been presented, and the motion 
to revise that decision based on CUE must fail.  


ORDER

The veteran's motion to revise or reverse the October 1986 
Board decision that denied entitlement service connection for 
an eye disorder is denied.



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



